DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 5 July 2022 are acknowledged. Claims 1 and 6 are amended; claim 27 is newly cancelled; and claim 39 is newly added. Claims 1-4, 6-9, 12, 13, 17, 18, 25, 29, 31, 32 and 36-39 are pending and are presented for examination on the merits.
In response to the amendment filed on 5 July 2022; an objection to the claims is added; the rejections under 35 USC 112(a) are changed; the rejection under 35 USC 112(b) is changed; the rejection under 35 USC 112(d) is withdrawn; and the rejections under 35 U.S.C. 103 are changed.

Claim Objections
Claim 29 is objected to because of the following informalities: 
Independent claim 1 and dependent claim 29 must not assign the same designation "d)" to distinct steps. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29, 32, and 39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. 
(I)
Independent claim 1 has been amended to recite the following limitations:
c) detecting by-products in a portion of the purified target RNA sample by HPLC…and d) further processing the remainder of the purified target RNA sample to produce a pharmaceutical product comprising the final RNA product.

Step c) of claim 1 ("detecting by-products") requires that by-products are present and are detected in the purified target RNA, a second portion of which is further processed to produce a pharmaceutical product. Accordingly, claim 1 requires that the pharmaceutical product produced in step d) has a non-zero amount of by-products. As a result, claim 1 does not read on the embodiment of Fig. 2b of the instant disclosure because the early peaks (1 and 2) from shorter RNA detected in Fig. 1b are not detected in the HPLC trace of Fig. 2b. In the embodiment of Fig. 2, HPLC peaks of shorter by-products have been removed by applying an improved preparative HPLC method ([0192] of published application).
Sufficient written description support for the amendments to claim 1 is found in the original specification, which teaches "The remainder of the purified target RNA sample can be further processed to the final RNA product, such as a RNA product for administration to a patient, if the HPLC analysis according to step c) of the method of the invention indicates that the amount of by-products is within a range which is acceptable for a final RNA product" ([0138] of published application) and that "in the preparation of RNA products for pharmaceutical use[,] a level of by-products may be defined which is acceptable for the pharmaceutical product. The method of the present invention can then be used to determine whether in a sample the total amount of the by-products is below or above the threshold." ([0177] of published application).
Dependent claim 29 recites that "the method further comprises a step d) of isolating and/or characterizing the by-products."
Support for the stand-alone limitations of claim 29 are found in original claim 29.
However, given the amendment to independent claim 1, dependent claim 29 requires a step of isolating and characterizing the by-products of the same purified target RNA (e.g., the same purification batch) as the purified target RNA that is further processed to produce a pharmaceutical product. 
The original disclosure does not disclose that the threshold level for acceptable amounts of by-products for a pharmaceutical product is high enough to allow isolating and/or characterizing the by-products when the by-products are at or below this threshold level. The original disclosure does not disclose a step of isolating and/or characterizing by-products of a first portion of purified target RNA, where a second portion of the same purified target RNA (e.g., the same purification batch) is further processed to produce a pharmaceutical product. This combination of distinct embodiments is new matter.

(II)
Independent claim 1 recites the limitations highlighted in section (I) above.
Dependent claim 32 recites that the method of claim 1 further comprises "(a) identifying sequence motifs within the target RNA responsible for the generation of by-products; … or (c) identifying or comparing RNA purification conditions."
Support for the stand-alone limitations of claim 32 are found in original claim 32.
However, given the amendment to independent claim 1, step (a) of dependent claim 32 requires identifying sequence motifs within the target RNA responsible for the generation of by-products of the same purified target RNA (e.g., the same purification batch) as the purified target RNA that is further processed to produce a pharmaceutical product. The original disclosure does not teach identifying sequence motifs within the target RNA responsible for the generation of by-products of the same purified target RNA as the purified target RNA that is further processed to produce a pharmaceutical product. This combination of distinct embodiments is new matter.
Moreover, given the amendment to independent claim 1, step (c) of dependent 32 requires identifying or comparing RNA purification conditions in the same method that is used to produce a pharmaceutical product. In contrast, the specification teaches comparing different RNA purification conditions in order to select those purification conditions which produce the lowest amount of by-products ([0178]). The original disclosure does not teach a step of identifying or comparing RNA purification conditions in the same method that is used to produce a pharmaceutical product. This combination of distinct embodiments is new matter.

(III)
Independent claim 1 has been amended to recite the limitation "and d) further processing the remainder of the purified target RNA sample to produce a pharmaceutical product comprising the final RNA product."
Support for this limitation is found in the original disclosure, which teaches "The remainder of the purified target RNA sample can be further processed to the final RNA product, such as a RNA product for administration to a patient, if the HPLC analysis according to step c) of the method of the invention indicates that the amount of by-products is within a range which is acceptable for a final RNA product" ([0138] of published application). Elsewhere, the specification uses the term "pharmaceutical product" ([0177] of published application).
New dependent claim 39 recites "wherein the final RNA product is a pharmaceutical formulation."
The word "formulation" is absent from the original disclosure. A pharmaceutical formulation is interpreted as requiring a mixture (plurality) of ingredients, and the original disclosure does not recite preparing a pharmaceutical product that has a plurality of ingredients. Likewise, the original disclosure does not recite that the pharmaceutical product is formulated in a specific form, such as an injectable form. Accordingly, claim 39 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 39 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claim 1 recites the limitation "d) further processing the remainder of the purified target RNA sample to produce a pharmaceutical product comprising the final RNA product."
New dependent claim 39 recites "wherein the final RNA product is a pharmaceutical formulation," which requires that step d) produces a pharmaceutical product comprising a pharmaceutical formulation. It is unclear what is meant by a pharmaceutical product comprising a pharmaceutical formulation, as opposed to being a pharmaceutical formulation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 12, 13, 17, 18, 25, 32, and 36-39 are rejected under 35 U.S.C. 103 as being obvious over Spivak (US 2016/0017313; newly cited) in view of Azarani ("RNA analysis by ion-pair reversed-phase high performance liquid chromatography," Nucleic Acids Research, 2001, Vol. 29, No. 2, e7; IDS; previously relied upon).
Regarding claim 1, Spivak discloses a method for producing a final RNA product (mRNA, "large scale manufacturing of therapeutics," abstract), the method comprising the steps of: 
a) preparing a sample comprising a target RNA by in vitro transcription ([0057], [0072]); 
b) purifying the target RNA (P1 purification process, [0036], [0115]; or P2 purification process, [0037], [0115], which is affinity chromatography, [0103]), thereby providing a purified target RNA sample; 
c) detecting by-products in a portion of the purified target RNA sample by HPLC (Figs. 1B, 10A, and 10B, [0036], [0037], [0074]; "quantifying each peak to get the percentage of each impurity," [0085], [00115]), said by-products having a shorter length (short transcripts, [0051], "different lengths of mRNA, [0115], [0118]), wherein the HPLC of step c) uses a mixture of an aqueous solvent and an organic solvent as mobile phase (Mobile Phase A and B, Table 4, page 8) and wherein the proportion of organic solvent (acetonitrile in Mobile Phase B, Table 4, page 8) is increased during the HPLC to provide a gradient (%B from initial time to 44 minutes, Table 5, page 8); and 
d) further processing the remainder of the purified target RNA sample to produce a pharmaceutical product comprising the final RNA product (abstract, [0005], [0074]).
Regarding step d), Spivak discloses the large scale manufacturing of therapeutics (abstract, [0005]), thereby disclosing a step of producing a pharmaceutical product comprising the final RNA product. 
Regarding the steps c) and d) and the required detecting of by-products in a portion of the purified target RNA that has not yet been processed to a pharmaceutical product (as opposed to detecting by-products in a further-processed pharmaceutical product), Spivak discloses the need to both (i) demonstrate the consistency of batches and (ii) demonstrate the safety/efficacy of batches over long-term storage ([0074]). Demonstrating the consistency of batches involves HPLC analysis immediately post-manufacturing, without formulation (Figs. 10A and 10B, [0115]), while demonstrating the safety/efficacy of batches over long-term storage involves HPLC analysis after formulation in water or buffer ([0114]). Accordingly, Spivak either explicitly discloses or at least suggests a step of further processing the remainder of the purified target RNA sample to produce a pharmaceutical product comprising the final RNA product following HPLC analysis of a portion of the purified target RNA.
Spivak does not explicitly disclose that said by-products have a length of 5 to 500 nucleotides. However, Spivak teaches that short abort sequences are generated during transcription ([0008], [0051]), that short RNA transcripts are "e.g., less 400 nucleotides" ([0121]), that the impurities are different length mRNA ([0115], [0118]), and that long RNA transcripts (i.e., the desired RNA therapeutic) are of 300 to 10,000 nucleotides in length ([0076]). Moreover, Spivak teaches that transcribed RNA can have a primer impurity of about 25 nucleotides ([0099]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In the embodiment of Figs. 10A and 10B, Spivak is silent regarding the nucleotide lengths of the impurities that elute at smaller retention times than the main product peak. However, one of ordinary skill in the art would expect for a mixture of RNAs having different lengths subjected to reverse phase HPLC, shorter RNAs would generally elute faster than longer RNAs, as taught by the prior art of Azarani.
The analogous prior art of Azarani discloses analysis of an RNA ladder (Figs. 1 and 2) and transcription reaction products (Fig. 3) by IP RP HPLC. In view of this disclosure by Azarani, one of ordinary skill in the art would expect that in Spivak's Figs. 10A and 10B, the faster-eluting impurities have a shorter nucleotide length than the RNA of the main product peak. Given the suggestion elsewhere by Spivak that RNA impurities produced by transcription can fall within the claimed range of 5 to 500 nucleotides ([0076], [0099], [0121]), and Azarani's teaching that components of an RNA ladder ranging in size from 155 to 1770 nucleotides are resolved via this technique (abstract), it would have been obvious to one of ordinary skill in the art at the time of filing that said by-products have a length of 5 to 500 nucleotides.
Regarding claim 2, Spivak's method of HPLC analysis does not comprise a step of treating the target RNA with a ribozyme, given that the presence of fragmentation is what is being studied in the stability tests ([0114]). Moreover, Azarani teaches away from exogenous RNAses because of the potential for RNA degradation (page 1, first para. of introduction), and therefore at least suggests that the method does not comprise a step of treating the target RNA with a ribozyme.
Regarding claim 3, Spivak at least suggests that the by-products comprise at least two nucleic acid molecules with different length given that Spivak discloses a plurality of by-products in the HPLC traces of Figs. 10A and 10B and teaches that the impurities are different length mRNA ([0115], [0118]). Moreover, Azarani's Fig. 3B illustrates that by-products in the crude transcript comprise at least two nucleic acid molecules with different lengths. The two left shoulder peaks of the target 5219 nucleotide peak are smaller size RNA transcripts and/or degraded RNA that would be expected to be difficult to resolve from the collected fraction of the target 5219 nucleotide peak. 
Regarding claim 4, while Spivak does not explicitly teach that the by-products do not comprise the 3' terminus of the target RNA, Spivak discloses that short abort sequences are generated during transcription ([0008], [0051]), and Azarani teaches that "early termination products of transcription also result in shorter RNA fragments" (page 3). One of ordinary skill in the art would understand that RNA polymerase builds an RNA strand in the 5' to 3' direction, and that short aborts and early termination products of transcription would result in a shorter RNA fragment that does not comprise the 3' terminus of the target RNA.
Regarding claim 6, both Spivak (Fig. 1B) and Azarani (page 1, last two Introduction paragraphs) disclose performing RP-HPLC under denaturing condition, which results in any short RNAs being single-stranded.
Regarding claim 12, Spivak discloses that the HPLC in step c) is reversed-phase HPLC (Fig. 1B, Table 4, page 8) but does not disclose ion-pair, reversed-phase HPLC. However, Spivak does cite Azarani ([0142]), and Azarani teaches using ion-pair, reversed-phase HPLC to determine the quality and purity of RNA transcripts (page 3, second and third para.). Azarani teaches that components of an RNA ladder ranging in size from 155 to 1770 nucleotides were resolved by IP RP HPLC (abstract). For the benefit of resolution of small RNAs, it would have been obvious to one of ordinary skill in the art at the time of filing the replace the analytical RP HPLC of Spivak with the analytical IP RP HPLC of Azarani.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 13, Spivak discloses that the HPLC in step c) uses a Waters XBridge C18 column (Table 4, page 8). The examiner takes official notice that a Waters XBridge C18 column is a carbon-chain bonded silica column.
Regarding claims 17 and 18, Spivak discloses that the HPLC in step c) uses a Waters XBridge C18 column, 2.1 x 50 mm (Table 4, page 8) without disclosing the particle size or the pore size of this column. The examiner takes official notice that a Waters XBridge C18 column, 2.1 x 50 mm is available with a particle size of 0.5 to 5 micrometers and with a pore size of 50 to 300 angstrom. For the benefit of selecting from a known type of Waters XBridge C18 column, it would have been obvious to one of ordinary skill in the art at the time of filing that Spivak's column has a particle size of 0.5 to 5 micrometers and/or a pore size of 50 to 300 angstrom.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 25, Spivak discloses that at the beginning of the HPLC, the mobile phase contains a 5% proportion of organic solvent (20% Mobile Phase B, Table 5, where Mobile Phase B is 25% acetonitrile, Table 4, page 8), relative to the mobile phase, the rest being the aqueous solvent (TEAA buffer in Mobile Phases A and B, Tables 4 and 5, page 8).
Regarding claim 32, Spivak discloses (b) assessing quality of RNA produced by in vitro transcription ([0114]-[0115]).
Regarding claims 36-38, Spivak discloses that the organic solvent is acetonitrile (Table 4, page 8) and that the aqueous solvent comprises a buffer (triethylammonium acetate, TEAA, buffer Table 4, page 8).
Regarding claim 39, Spivak discloses stability studies in solution-phase formulations ([0111], [0114]), and accordingly, in Spivak's alternate embodiment of batch consistency assessment post-purification for the large-scale manufacture of therapeutics ([0074]; Figs. 10A and 10B, [0115]), Spivak implicitly discloses that the manufacture of therapeutics involves a formulation step to prepare a pharmaceutical formulation.

Claims 7-9 are rejected under 35 U.S.C. 103 as being obvious over Spivak in view of Azarani as applied to claims 1-4, 6, 12, 13, 17, 18, 25, 32, and 36-39 above, further in view of Ketterer (US 2010/0048883, IDS; newly relied upon).
Regarding claims 7-9, Spivak discloses that purifying step b) is a "P1 purification process" ([0036], [0115]), which is not explained, or a "P2 purification process" ([0037], [0115]) which is affinity chromatography, [0103]). Spivak does not disclose that step b) is performed under denaturing conditions or is reversed-phase HPLC.
In the analogous art of the preparative-scale preparation of mRNA for therapeutic purposes ([0001], [0019]), Ketterer teaches preparative purification of transcripted RNA ([0012]) via reversed-phase HPLC (abstract, [0007]) using completely denaturing conditions to achieve better separation ([0060]). Ketterer discloses that high-purity RNA-containing fractions may be separated from other RNA-containing fractions which still contain undesired impurities, albeit in very small quantities ([0059]). Ketterer discloses that larger RNA as well as smaller RNA fragments with a length of 20-200, 20-100, 20-50 or 20-30 nucleotides may be separated ([0018], [0027]).
 For the benefit of providing purer RNA on a preparative scale via a known technique, it would have been obvious to one of ordinary skill in the art at the time of filing that Spivak's purifying step is reversed-phase HPLC using denaturing conditions, as taught by Ketterer.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim 31 is rejected under 35 U.S.C. 103 as being obvious over Spivak in view of Azarani as applied to claims 1-4, 6, 12, 13, 17, 18, 25, 32, and 36-39 above, further in view of Bancel (US 2016/0024547; newly cited).
Regarding claim 31, Spivak discloses "quantifying each peak to get the percentage of each impurity" ([0085]) but does not explicitly disclose that the amount of the by-products relative to the total amount of RNA in the sample is determined.
In the analogous art of manufacturing RNA transcripts for therapeutic use ([0005], [0007]), Bancel discloses analyzing RNA purity using analytical reverse phase HPLC ([0096]) before or after additional purification steps ([0095]). Bancel teaches that purity can be determined via reverse phase HPLC and measuring peak area of full length RNA transcript relative to total peak ([0097]), from which a determination of the amount of the by-products relative to the total amount of RNA is easily available via arithmetic. For the benefit of quantifying the overall purity or impurity of an RNA sample, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Spivak with a step of determining the amount of the by-products relative to the total amount of RNA in the sample.

Response to Arguments
Applicant's arguments filed on 5 July 2022 have been considered and are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797